     Case 3:20-cv-02172-MMA-RBB Document 20 Filed 09/03/21 PageID.237 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11   BRETT GARDNER,                                        Case No.: 20-cv-2172-MMA-RBB
12                        Plaintiff,                       ORDER GRANTING JOINT
                                                           MOTION FOR RULE 35
13          v.                                             EXAMINATION OF PLAINTIFF BY
                                                           DR. DOMINICK ADDARIO
14   CARLOS DEL TORO, SECRETARY,
     DEPARTMENT OF THE NAVY,1
15
                          Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
     1 Carlos Del Toro is now the Secretary of the U.S. Department of the Navy and is automatically
     substituted as a party pursuant to Fed. R. Civ. P. 25(d).
     Case 3:20-cv-02172-MMA-RBB Document 20 Filed 09/03/21 PageID.238 Page 2 of 3




 1         Before the Court is the parties’ Joint Motion for Order Authorizing Rule 35
 2   Examination of Plaintiff by Dr. Dominick Addario. [Doc. No. 19.] Good cause appearing,
 3   the parties’ Joint Motion is GRANTED.
 4         IT IS SO ORDERED THAT:
 5         1.     Plaintiff shall make himself available for an examination by Dr. Dominick
 6   Addario, which shall include a face-to-face interview, a mental status evaluation, and
 7   psychological testing.2 The examination will be conducted pursuant to and under the
 8   authority of Federal Rule of Civil Procedure 35, and will take place on September 7, 2021,
 9   at 10:00 a.m., at 3010 First Avenue, San Diego, California 92103.
10         2.     The examination is expected to last four to six hours, excluding breaks. There
11   will be no invasive testing. The scope of the examination will include an interview and
12   testing. The examination will consider all mental health issues before, during, and after
13   Plaintiff’s employment with Defendant. The examination may be audio recorded by
14   Dr. Addario. If so, a copy of that audio recording will be provided to Plaintiff’s attorney
15   within 24 hours of the examination. Plaintiff may audio record the entire proceedings or
16   parts thereof as Plaintiff wants.
17         3.     Plaintiff shall answer all questions submitted by Dr. Addario that are properly
18   incident to the examination. Plaintiff shall otherwise cooperate with Dr. Addario so that the
19   examination can be properly conducted, and Plaintiff can be fully and accurately evaluated.
20         4.     Only Plaintiff and Dr. Addario (including his staff) shall be present in the
21   examination room during the examination. Plaintiff’s attorneys and legal representatives,
22   Defendant’s attorneys and legal representatives, and all other third parties shall not attend,
23   participate, or otherwise be present in the examination room after the examination begins
24   or while it is underway.
25
26
           2
            The psychological testing may include, but is not limited to, the following tests:
27   MMPI-2; Millon Clinical Multiaxial Inventory; Wahler Physical Symptoms Inventory
28   Test; Shipley Intellectual Assessment Test; The Measurement of Depression Test of
     Zung’s; Beck Depression Inventory Test; and Beck Anxiety Inventory Test.
                                                   1                      20-cv-2172-MMA-RBB
     Case 3:20-cv-02172-MMA-RBB Document 20 Filed 09/03/21 PageID.239 Page 3 of 3




 1         5.     Plaintiff agrees that Defendant may provide Dr. Addario with copies of any
 2   records pertaining to Plaintiff that are in Defendant’s possession or under Defendant’s
 3   control and relate to Plaintiff’s claims herein, including without limitation records that may
 4   be contained in a [system of records] as that terms is defined in the Privacy Act of 1974, 5
 5   U.S.C. § 552a. Plaintiff hereby waives and releases any Privacy Act protection with respect
 6   to the release of the records or the disclosure of information, as specified herein.
 7         6.     Defendant shall pay for Dr. Addario’s fee associated with the examination. If,
 8   however, Plaintiff fails to appear at the scheduled examination without good cause, Plaintiff
 9   will be responsible for a reasonable non-appearance fee.
10         7.     Defendant shall serve a copy of Dr. Addario’s report on Plaintiff in accordance
11   with Federal Rule of Civil Procedure 26(a)(2) and the operative Scheduling Order.
12   Defendant shall pay for such copy. Plaintiff shall be allowed to take the deposition of
13   Dr. Addario prior to trial, provided the deposition is properly noticed and taken during the
14   expert discovery period set forth in the operative Scheduling Order.
15         8.     The parties agree that the psychiatric/medical examination of Plaintiff shall not
16   be referred to in this litigation, to the jury or otherwise, as an “independent” medical or
17   mental examination.
18         IT IS SO ORDERED.
19
20   DATED: September 3, 2021
                                                    Hon. Ruben B. Brooks
21                                                  United States Magistrate Judge
22
23
24
25
26
27
28

                                                   2                      20-cv-2172-MMA-RBB
